DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 5/10/22.  Claims 1, 10, and 15 were amended, claims 1-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0088582 A1 to Wu et al. (hereinafter “Wu”) in view of US Publication No. 2008/0261693 A1 to Zalewski (hereinafter “Zalewski”).
Concerning claim 1, Wu discloses an entertainment system (1) comprising
a two-handed controller (43) comprising corresponding controls in each of opposing halves of the controller (Figs. 9A-9C), 
a first of the corresponding controls (433L,R) in each half providing input in at least two dimensions and a second of the corresponding controls (434L,R) in each half providing input in at least one dimension (paragraphs [0030]-[0035], [0042], [0043] – controller may be combined and used as a single controller to operate in a first mode, and may be separated to operate in a second mode in at least two dimensions); and 
an entertainment device (10) comprising a receiver (33, 34, 35) adapted to receive control input signals from the two-handed controller (paragraphs [0044]-[0047] – controller communicates with entertainment device which receives the signals from the controller), and
adapted to operate in a first mode and in a second mode, wherein: in the first mode, the received control input signals from the controller are interpreted according to an asymmetric control assignment in which the first control is one of the opposing halves of the controller and the first control in the other one of the opposing halves of the controller and the second control in the other one of the opposing halves of the controller provide different functions (paragraphs [0030]-[0035] – controller may be combined and used as a single controller to operate in a first mode which operates as an asymmetric control assignment), and
in the second mode, the received control input signals from the controller are interpreted according to a control assignment (paragraphs [0042]-[0047] – controller operates in a second mode according to a control assignment which controls the position of the user within the game environment).
Wu lacks specifically disclosing, however, Zalewski discloses a receiver adapted to receive control input signals from the two-handed controller, and in response to the same received control input signals the entertainment device is adapted to operate in either of a first mode and a second mode, in the first mode, the same received control input signals are interpreted according to an asymmetric control assignment, in the second mode, the same received control input signals from the controller are interpreted according to a control assignment where control input signals from the first and second controls for the one of the opposing halves of the controller are used to control a position of a first respective virtual limb in three dimensions within a virtual environment provided by the entertainment device, and the received control input signals from the first and second controls for the other one of the opposing halves of the controller are used to control the position of a second respective virtual limb in three dimensions (Figs. 8, 9a, 13, 16, paragraphs [0071]-[0074], [0079], [0094], [0102] – controller can control a position of first and second limbs of a virtual character and different faceplates enable distinct keypad configurations giving the user more flexibility in selecting input methods, so the game accepts input from both the keypad and the motion/direction of the controller, thereby providing the same received control input signals from the controller and operating in either of a first mode and a second mode).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second mode of control disclosed by Zalewski into the controller of Wu in order to provide a more accurate controller.

Concerning claims 3 and 11, Wu discloses in which the second of the corresponding controls in each half is a pressure sensitive trigger button in a respective half of the controller (Fig. 3, elements 211, 221).

Concerning claim 4, Wu discloses in which the second of the corresponding controls in each half is motion detector (paragraphs [0033], [0034]).

Concerning claim 5, Wu discloses in which motion of the controller detected by the motion detector is translated to motion in a depth axis for both limbs to an equal extent (paragraphs [0042]-[0047] – controller operates in a second mode which controls the position of the user within the game environment).

Concerning claim 6, Wu discloses in which motion of the controller detected by the motion detector is translated to motion in a depth axis for the limb whose position is currently or was most recently controlled (paragraphs [0042]-[0047] – controller operates in a second mode which controls the position of the user within the game environment).

Concerning claims 10 and 15, see the rejection of claim 1.

Concerning claim 13, Wu discloses in which the second of the corresponding controls in each half is an accelerometer (paragraph [0010]).

Claims 2, 7-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Zalewski, and further in view of US Publication No. 2016/0195940 A1 to Hall (hereinafter “Hall”).

Concerning claims 2 and 11, Wu discloses in which the first of the corresponding controls in each half is one selected from the list consisting of i. a joystick in the respective half of the controller (paragraph [0005]), however lacks specifically disclosing and
Hall discloses ii. a respective part of a touch sensitive panel that occupies part of each opposing half of the controller (paragraphs [0025], [0100] – the input device may comprise of a touch screen).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the touch screen disclosed by Hall into the controller of Wu in order to provide the player with additional control inputs into the game, thereby increasing the player’s engagement with the game.

Concerning claims 7 and 14, Wu lacks specifically disclosing, however, Hall discloses in which the second of the corresponding controls in each half is a light on the controller, operable to be detected in analysis by the entertainment device of a video image capturing an image of the controller to detect motion of the light (paragraph [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light input disclosed by Hall into the controller of Wu in order to provide a more accurate controller tracking device.

Concerning claim 8, Wu lacks specifically disclosing, however, Hall discloses in which motion of the light detected by the entertainment device is translated to motion in a depth axis for both limbs to an equal extent (paragraphs [0020]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light input disclosed by Hall into the controller of Wu in order to provide a more accurate controller tracking device.

Concerning claim 9, Wu lacks specifically disclosing, however, Hall discloses in which motion of the light detected by the entertainment device is translated to motion in a depth axis for the limb whose position is currently or was most recently controlled (paragraphs [0020]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light input disclosed by Hall into the controller of Wu in order to provide a more accurate controller tracking device.

Response to Arguments
Applicant's arguments filed 01/25/22, with respect to the 35 USC 102 and 35 USC 103 rejections have been fully considered and the newly submitted amendments are addressed in the Office Action above with additional citations and explanations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715